Citation Nr: 0122739	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  95-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1954 
to August 1974.  The veteran dies in September 1994.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  Thereafter, the appellant, the 
veteran's surviving spouse, perfected a timely appeal of this 
claim.  

In January 1998, the Board remanded the appellant's claim to 
the RO for further evidentiary development.  In August 2001, 
the RO returned the case to the Board.  

The appellant in her notice of disagreement makes reference 
to dependency and indemnity compensation.  A VA Form 21-534, 
Application For Dependency And Indemnity Compensation Or 
Death Pension By A Surviving Spouse Or Child, which was 
received at the RO in October 1994.  This application 
represents a claim for service connection for the cause of 
the veteran's death and a claim for dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001).  This issue is referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

In the present case, the veteran's death certificate 
indicates that he died in September 1994 at the age of 59 
from an acute myocardial infarction.  At the time of the 
veteran's death, service connection had been in effect for 
occipital headaches which had been evaluated as 
noncompensable.  Throughout the current appeal, the appellant 
has asserted that the veteran's heart problems began during 
his active military duty.  The appellant states that the 
veteran was treated for chest pains during service and was 
diagnosed with pericarditis.  Additionally, the appellant 
maintains that the veteran's service-connected occipital 
headaches caused the heart condition, including the acute 
myocardial infarction, which led to his death.  

A VA examiner, in March 1999, reviewed the veteran's medical 
records, including those treatment reports in his claims 
folder.  The examiner then expressed an opinion that the 
veteran's in-service episode of acute pericarditis in 1957 
was an acute benign viral pericarditis and was not associated 
with his coronary artery disease.  Consequently, the examiner 
concluded that the veteran's atherosclerotic heart disease, 
with subsequent myocardial infarction and death, was not 
likely to be associated with the in-service pericarditis.  
The examiner expressed his opinion that there is no evidence 
in the medical literature that migraine headaches cause an 
acute myocardial infarction and that he did not feel that the 
veteran's headaches aggravated his atherosclerotic heart 
disease. 

In June 2000, the RO issued a supplemental statement of the 
case.  Thereafter, in December 2000, prior to the transfer of 
the case to the Board, the appellant submitted a private 
medical statement dated in September 2000 pertinent to her 
claim.  The private physician stated that heart disease could 
certainly be aggravated by stress and physical stress such as 
occipital neuralgia, for which he had treated the veteran.  A 
review of the record indicates that the RO apparently has not 
had the opportunity to review this evidence.  

Based on this previously stated evidence, the Board is of the 
opinion that additional development is required.  
Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
previously unobtained military, VA, and 
private medical records pertaining to 
treatment for the veteran's cardiovascular 
disorder and headaches, to include from 
the Rebsmen Regional Medical Center in 
Jacksonville, Arkansas where the veteran 
was treated in 1974 and copies of the 
acutal treatment records from R. M. W., M. 
D. (see letter dated on September 2000.  
Dr.  W. should also be asked to provide 
the medical basis, for his opinion that 
heart disease can be aggravated by stress 
and physical stress such as occipital 
neuralgia.  

4.  Thereafter, the veteran's claims 
folder should be referred to the VA 
examiner who provided the March 1999 
opinion (if unavailable to another 
appropriate VA specialist).  The VA 
examiner should be asked to comment on 
Dr. W's. September 2000 letter and any 
subsequent information furnished by Dr. W.  
The VA examiner is requested to cite the 
medical literature to which he referred in 
the March 1999 opinion.  

5.  Subsequently, the RO should 
re-adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations and a discussion of 
all relevant evidence received since the 
last SSOC was furnished in June 2000.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




